DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 15-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No 2005/0137644 granted to Boveja et al (hereinafter “Boveja”) in view of U.S. Patent Application Publication No 2016/0114165 granted to Levine et al (hereinafter “Levine”). 
In reference to claims 1, 15, and 16, Boveja discloses a microregulator comprising a power receiving coil [e.g. 0091] configured to receive a power signal, a microprocessor [e.g. microprocessor 364] powered by the electrical energy received by the power receiving coil [e.g. 0137], a modulator and a demodulator in communication with the power receiving coil and the microprocessor for receiving and transmitting information from the power signal [e.g. 0068 and 0095], at least one pair of electrodes [e.g. electrodes 61 and 62] configured to deliver electrical stimulation [e.g. 0097], and where the microprocessor is configured to apply energy to the at least one pair of electrodes when the power signal is received by the power receiving coil [e.g. 
In reference to claim 2, Boveja discloses a microregulator but fails to describe where the overmold is made of polymer or silicon. Levine describe a stimulation system using a polymer nerve cuff [e.g. 0084]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Boveja to include a polymer overmold as taught by Levine, since such a modification would provide the predictable results of providing insulation. 
In reference to claim 4, Boveja discloses comprising a non-volatile memory in communication with the microprocessor [e.g. 0039]. 
In reference to claims 17 and 18, Boveja discloses where the stimulation has an amplitude of up to 3 mA, a duration of up to 30 seconds, and sub burst having a duration of about 1-5 seconds [e.g. 0110]. 
In reference to claims 19-21, Boveja discloses where the nerve is a vagus nerve in the cervical region of the neck, the nerve is in the sub-diaphragmatic portion, or the nerve is a peripheral nerve [e.g. 0012-0017].
Claims 6-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boveja in view of Levine as applied to claim 1 above, and further in view of U.S. Patent Application Publication No 2011/0190849 granted to Faltys et al (hereinafter “Faltys”).
In reference to claims 6-9, Boveja as modified by Levine disclose a microregulator but fail to describe comprising a thermistor. Faltys discloses a thermistor in communication with the power receiving coil and proximate one of the electrodes [e.g. Figure 24A] and further where the set temperature is about 41.5 degrees Celsius [e.g. 0047]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Boveja and Levine, to include a thermistor as taught by Faltys, since such a modification would provide the predictable results of being able to detect temperature changes.
In reference to claim 10, Boveja as modified by Levine discloses a microregulator but fails to disclose ferrite disposed in the power receiving coil. Faltys describes ferrite in the power receiving coil [e.g. 0024]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Boveja and Levine, with the ferrite power coil of Faltys, since such a modification would provide the predictable results of having a more efficient core. 
In reference to claims 11-12, Boveja as modified by Levine discloses a microregulator but fails to disclose electrodes made at least in part of platinum. Faltys describes electrodes that include platinum [e.g. 0019]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Boveja and Levine, with the platinum electrodes of Faltys, since such a modification would provide the predictable results of having an electrode that is resistant to oxidation. 
Allowable Subject Matter
Claims 3, 5, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792